from a judgment of the Erie County Court (Timothy J. Drury, J.), rendered December 19, 2001. The judgment convicted defendant, upon his plea of guilty, of murder in the second degree (five counts), burglary in the first degree, assault in the first degree, arson in the first degree and robbery in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant failed to move to withdraw his plea of guilty or to object to the sentence imposed and thus has failed to preserve for our review his present contention that County Court failed to impose the sentence promised pursuant to the terms of the plea agreement (see People v Haas, 229 AD2d 733, 734 [1996], lv denied 88 NY2d 1021 [1996]). In any event, the record establishes that defendant “received the precise sentence for which he bargained” (People v Mayers, 74 NY2d 931, 932 [1989]). Present—Pigott, Jr., P.J., Wisner, Hurlbutt, Scudder and Lawton, JJ.